—In a proceeding pursuant to CPLR article 78 to prohibit the respondents from proceeding with the prosecution of the petitioner on the ground that the crime of driving while intoxicated as a misdemeanor cannot be prosecuted in a Village Justice Court, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Oshrin, J.), dated September 13, 1994, which dismissed the proceeding (Matter of Beach v Kunken, 162 Mise 2d 381).
Ordered that the appeal is dismissed as academic, without costs or disbursements.
After the judgment appealed from was issued, upon the petitioner’s application the matter was transferred to the First District Court of Suffolk County. Accordingly, the instant appeal is academic. Santucci, J. P., Krausman, Goldstein and Florio, JJ., concur.